            Case 7:19-cv-06838-PMH Document 70 Filed 05/27/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
TAL PROPERTIES OF POMONA, LLC
AND AVROHOM MANES,
                                                                         NOTICE OF APPEARANCE
                                      Plaintiffs,
                                                                           1 :19-cv-06838 (PMH)
                   -against-

VILLAGE OF POMONA, BRETT YAGEL, individually
and in his official capacity as Mayor of the Village of
Pomona, DORIS ULMAN, individually and in her official
capacity as Attorney for the Village of Pomona, LOUIS
ZUMMO, individually and in his official capacity as
Building Inspector for the Village of Pomona,
NOREEN SHEA, individually and in her official capacity
as Deputy Village Clerk for the Village of Pomona,
FRANCIS ARSA-ARTHA individually and in her
official capacity as Clerk Treasurer for the Village
of Pomona, CHRISTOPHER RILEY, individually
and in his official capacity as Special Prosecutor for the
Village of Pomona; JOSEPH CORLESS, individually and
in his official capacity as Engineer for the Village of
Pomona LEON HARRIS, individually and in his official
capacity as Deputy Mayor for the Village of Pomona, IAN
BANKS, individually and in his official capacities as
Trustee, and Current Mayor for the Village of Pomona,
and JOHN DOES and JANE DOES,

                                               Defendants.
-----------------------------------------------------------------------X

         PLEASE TAKE NOTICE that KENNETH E. PITCOFF, of the law firm of Morris Duffy

Alonso & Faley, appears for defendants, VILLAGE OF POMONA, MAYOR IAN BANKS,

CHRISTOPHER RILEY and JOSEPH CORLESS, and that a copy of all notices and other papers

herein are to be served upon the undersigned.

Dated: New York, New York
       May 27, 2020                                             Yours, etc.,

                                                                MORRIS DUFFY ALONSO & FALEY

                                                                Kenneth E. Pitcoff
                                                       By:      __________________________________
                                                                KENNETH E. PITCOFF
                                                                Attorneys for Defendants,
                                                                Village of Pomona, Mayor Ian Banks,
                                                                Christopher Riley and Joseph Corless
                                                                101 Greenwich Street, 22nd Floor
                                                                New York, New York 10006
                                                                Tel: (212) 766-1888
TO:      ALL PARTIES VIA ECF
